Writer's Direct Number Writer's E-mail Address (212) 756-2131 george.silfen@srz.com June29, 2012 VIA EDGAR James E. O'Connor, Esq. Securities and Exchange Commission Division of Investment Management treet N.E. Washington, D.C. 20549-0505 Re: Arden Sage Multi-Strategy Institutional Fund, L.L.C. Post-Effective Amendment No. 1 to the Registration Statement On Form N-2 (File Nos. 333-177738 and 811-22224) Dear Mr. O'Connor: On behalf of Arden Sage Multi-Strategy Institutional Fund, L.L.C. (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Post-Effective Amendment No. 1 to the Fund's Registration Statement on Form N-2 (the "Registration Statement").We are filing the Registration Statement with the Commission for the sole purpose of updating certain financial and other information contained therein.With the exception of these updates, the Registration Statement is identical to the Fund's Registration Statement declared effective by the Commission on April 26, 2012.Accordingly, we respectfully request expedited review of the Registration Statement by the staff of the Commission so as to allow the effectiveness of the Registration Statement on or about July 16, 2012. If you have any questions or comments, please call me at (212) 756-2131.Thank you, in advance, for your attention to this matter. Very truly yours, /s/ George M. Silfen, Esq. George M. Silfen, Esq. Attachments
